950 A.2d 100 (2008)
405 Md. 106
Darren Joseph TATE
v.
STATE of Maryland.
No. 34, September Term, 2008.
Court of Appeals of Maryland.
June 12, 2008.
Celia Anderson Davis, Assistant Public Defender (Nancy S. Forster, Public Defender), Baltimore, for petitioner.
Carrie J. Williams, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen.), Baltimore, for respondent.
Submitted before BELL, C.J., HARRELL, BATTAGLIA, GREENE, JOHN C. ELDRIDGE, (Retired, Specially Assigned), JJ.
PER CURIAM ORDER.
The Court having considered and granted the petition for writ of certiorari in the above-captioned case, it is this 12th day of June, 2008,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for further consideration in light of Lawrence Price, Jr. v. State of Maryland, 405 Md. 10, 949 A.2d 619 (2008). Costs in this Court to be paid by Respondent, and *101 costs in the Court of Special Appeals to abide the result.
Judge MURPHY did not participate in the consideration of this matter.